Title: To Thomas Jefferson from Justus Erich Bollmann, 26 November 1804
From: Bollmann, Justus Erich
To: Jefferson, Thomas


                  
                     Sir, 
                     New york Nov. 26th. 1804
                  
                  I acknowledge the Reception of Your Excellency’s Letter of the 12th. Inst. in Order to mention at the same Time that the Disappointment, as You are pleased to term it, has occasioned to me no kind of Inconvenience.    As I hope that the Wines have by this Time arrived safely at Washington it will give me Pleasure to learn occasionally that they have answered Your Excellency’s Expectation. 
                  I have the Honor to remain with great Respect Your Excellency’s most obt. St.
                  
                     J. Erick Bollmann 
                     
                  
               